Citation Nr: 1210393	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for right eye diabetic retinopathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from June 1970 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2010 for further development.  

In an April 2010 letter, the Veteran appears to have raised a claim of service connection for coronary artery disease secondary to his service-connected diabetes.  Moreover, he indicated that his left eye visual acuity was worsening; this appears to be a claim for an increased rating for the service-connected left eye diabetic retinopathy.  These matters are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2012 statement, the Veteran's representative appears to suggest that the Veteran's diabetes mellitus and right eye diabetic retinopathy have worsened and that the claims file is devoid of a current VA examination.  The Board notes that the most current VA examination reports are from July 2004 and August 2006, respectively.  The Board further notes some private medical records which refer to poorly controlled diabetes and the need for more frequent medical treatment.  Under these particular circumstances, the Board believes that current VA examinations are appropriate to fully assist the Veteran.  VAOPGCPREC 11-95 (1995).  

Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be scheduled for another appropriate VA examination to ascertain the current severity of his diabetes mellitus.  The claims file should be made available to the examiner for review.  All medically indicated special tests should be accomplished, and all examination findings should be clearly reported to allow for application of VA rating criteria for diabetes mellitus.
 
2.  The Veteran should also be scheduled for another appropriate VA eye examination to ascertain the current severity of his right eye diabetic retinopathy.  The claims file should be made available to the examiner for review.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for right eye diabetic retinopathy. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


